Boon.Robert L.~%;Yrk               *opitioa'lb. T-851
County Attorney
Lamb County                         Re:JTexm     time    of the Ria-
Littlefield, Texas                       trict Court, 64th 'Judi-
                                         oia1 Dim?iot, an the
                                        'ligrrtof ramid le is-
                                         lation mwting te  f
                                         distriot.
P5ar Sir,:                                                .*
          we refer to your letter o,faeajr
                                         84, 1947, s,a
whioh you requested anopinion of this Department and
which reads in part as.follows:
          "The District Court of Lamb County
     has been and is in the 64th Judicial Disc,
     trict. The last term began on the 5th
    Monday after          the   1st bionday in January,
    1947, and was supposed to continue in
    session until the Saturday preceding the
    1st Monday in Augur&. A Grand Jury wae
    duly impanelled and attended te the busi-
    ness thea on hand. It was recessed until
    suoh time during the term as it might      !,
    agaSn be needed. During this present see.-
    SPOB of the,Legislature,a bill was Lntro-
    duced, pansed and became effeotive on Ray
    ,Q 1947 which added Parmer County to the
    64th Judicial District, This bill slight-
    ly changed the terms of the varioue courts
    in the Distrbot. Xt did Rot change the
    be inning date of the next term of the,Dls-
    tr1ot Court in Lamb County. This bill made
    no provision for ,theoantinuatlonot the
    terms    of, ,court     then   in seasion.      It   ia a&B-,
    templated, e.nd,thereexists a neoessity for
    calling the Grand Jury in Lamb County back
    into eeeeion before the next term of Court, ;
         "Does the February term of C,ourtoon-
    tinue in Iamb County until the gaturday be-
    fore the 1st Monday in Augurst,19477
Hon. Robert L. Kirk - Page 2


            "If the Grand Jurors iRhowere im-
       anelhd
      ]x.   :  in February were called back
       nto aessibn at this time;would an in-
      dictment presented by them be valid?=
            Upon checking the Bill in the Secretary of
State's office.as passed by the Legislature,we find
that it further provides that the terms of Court for
Lamb County shall begin on the first Monday in February
and the first Monday in August; and that eaoh term of.
Court,.ineach of such counties of the 64th District nay
continue until the Saturday imnediatelypreoeding the
Honday for oonvenlng the next regular term therein.
            The pertinent portion of Article V, Section
7, of the State Constitutionprovidea:
            *The State shall be divided into
      ,aemany judioial diatriote as may now
      or hereafter be provided by law, whioh
      may be increased or dipliniahedby law
      . * . He shall hold the regular terms
      of his court at the county seat of each
      county in his distriot at least twioe
      In each year in such manner as may be
      prescribed by law.*
             In Keaton v. Stafe, 57 S.W, 1125, the appel-
lant, under facts Similar to those berore us here, con-
tended that the Court at the time of his conviction;was
not lawfully in $ea&on, beoauee~theLegislaturehad,
since the convening of the Court, repealed the law fix-
ing the time for holding terms of the District Court in
and for Coleman County by passing an amendment fixing
the tiinesfor holding said Courtin 'saidaounty, which
terminatedthe February term, 1899, of said Court and
this Court could not again lawfully.bein session before
the first Monday in September, 1899. 7Vequote from the
caee as followa:
            n. . .Themregular'timefor the,'
     convening of the term of oourt at which
     appellant was tried was the first Monday
     in February, 1899,-.
                        to continue
                           -        in see-
                                          . _
     91011four weeks. The Court was organized
     on said day. While the court was in ses-
     sion and being held under the then-exist-
     ing law, the legielaturepassed an act,
     with the .emergenQ clause attached, mere-
     ly addingto the term of court for Coleman
Hon. Robert L. Kirk .-.Page 3


      county one weeks   The amendment pro-
      vided for the term to begin the first
      Monday in February and to remain in
       session five weeks,. It will be seen
      from this that the beginning of the
      term waa not changed, ana that the
      olear intendment of the legislature
     ‘was aimply to ‘giveone additionalweek
      to Coleman county for the distriot
      court, and the amendment was not in-
      tended  to have a retrospeotiveeffect,
      60 as to repeal the then-existing
      term of the distriot oourt of Coleman
      county. Article 5, PI,7,of the con-
      stitutionprovides: ‘The state shall
      be diviaed into as many judioial dis-
      triote as may now or hereafter be pro-
      vided by law, which may’be iacreaaed
      or diminished by law+. Be (the die-
      trlot judge) shall hold the regular
      term of his court at the county seat
      of,eaoh oounty in his district at
      least twice each year, in such menner
      as may be presaribed by law.( The
      bare statement o.fthis oohstitutional
      provision would certain1 precluds the
      ooastruotionof the amenLe nt by the
      legislatureas contended for b appel-,
      lant; his oontentionbeing thaf the
      amendment repealed the previ~ua law
     whereby the session of the distriot
      oourt of Coleman county was authorized
      to begin on the first Monday fn Febru-
      ary. If this is~a repeal of the old
     law, then Coleman oounty would be de-
     prived of on% term of the diatriot
      court, which would be in the face of
     the a$n&itutional prsvision quoted
      l   L   .



            In the case of Rx parte Murphy reported in
11 5. w. 487, the defendant insisted that his oonviotion
was ‘illegaland void beoause rendemd at a time when a
legal term of the Court could hot be had& We quote from
the same as follows:
                  ”
                o ,Thefacts ,arethat the aaid
     term wai ie’ldat the time“fixedbyethe
     act of 1885, (Laws 1805, p’.8,) that is,
Hon. Robert L. Kirk - 'Page4


     commencing on the fifth after the first
     Monday in March. On April 2, 1829, six
     days prior to the convening of said term,
     on April 8th, an aot was passed by the
     legislatureohangiw the time of holding
     said court in said county to the fourth
     Monday in Uarch.~ This act contains an
     emergency clause, and declares that it
     shall take effect from.its passage. Ap-
     plicant contends that after the passage
     of said aot of April 2, 1889, a legal
     term of the dietriot oourt for Karnea
     county could not be held, except at the
     times prescribed by said act:
           *We are of opinion that the term
     of the oaurt at whioh the oonviotionwas
     had was a legal term. If it were held'
     otherwiee, the effeot woulU be t&deprive
     Karnes county of on0 term of said court
     for the present year, when the constitu-
     tion dealares that twu terms of the dis-
     trict court shall be held each year sin
     eaoh county. Con&, Art. 5,I37, In-con-
     struing an act of .thelegislature,,It is
     the duty of the court to so interpret‘the
     legislative iatent as to harmonize the
     pr@YiSiOi.Mof'the sot with the oonstitu-
     tion, if this can be,done rea,eonably,&It
     must be presumed that the legislaturedid
     not intend to disregard the above-cited
     provision of the oonatitutionby depriv-
     ing Karnes or any other'countyof the disc
     triot of the oonstitutfonalright to have
     two terms of the diatriot court in each
     year. If such was the intent, the act
     would be void, and the courts in that dis-
     trict would have to oontinue to be held at
     the times fixed by the old law. Wotwith-
     standing the emergency clause'in said abt
     of April 2d, we feel justified in ho&ding
     thatit uas not the legislativeintent
     that said act should immediately take ef-
     feot, but that it should become operative
     only at a time whsn it would not deprive
     any oounty in the district of~,twoterms of
     court, , r"
           In view'of the foregoing, you are respect-
Hon. Robert L. Xirk - Page,45'>


fully adrieed that it is the opinion ot this Department
that the February term of Court continues in Lamb Coun-
iig4ytil the Saturday before the iirat Monday in August,
    . (8~ aleo Bowden, et al, Y. Crawford, 195 S.W.5)
            This being true, it naturally follow6 that
the second question is answered in the arfi~mative.That
ia, ii the Grand Jurors who were impanelled in February
were oalled back'into session at this time, an indiot-
ment presented by them would be valid.
                        SUMMARY
              The preeent term of the Dietrict Court
        of Lamb County remaina unohanged for the re-
        mainder of the ,term even though the Legia;
        lature passed a Bili effeotiveMay 3~1947,
        changing the terms of'oerta~incounties of the
        04th Judioial Distriot, of which Distriot
        lamb County belonga,~.ana,althoughthe Bill
        made no provision for the oontinuatiohof the
        terms of Court .thenin ee$sion; otherwise the
        ,oounty?iwouMbe deprived or two full terms or
        Court each yeax,in violation of Article V,
        Seo. 9, of the State Constitution, Keaton v,
        State, 57 S.W. '1125;Ex parts Murphy, 11 S.W;
        4870 If the 'GrandJurora who were impaaelled
        in the February term wexe callea back-into
        session at this times an lndiotment presented
        by them would be valid.    :

                               Very truly yours
                           ATTORNEY GEWBRAL   03'TEXAS




BA:WR                          Assistant


                           APPROVED JURE 12, 1947


                           iiiii&or             ,-a